EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Dan McClure for the interview conducted on 01/10/2022.

The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 12/19/2021:

1. (Currently Amended) A method for manufacturing a semiconductor device, comprising:
forming a plurality of light-emitting elements on a first substrate;
forming a first pattern array on a second substrate;
transferring the plurality of light-emitting elements from the first substrate to the second substrate;
forming the first pattern array on a third substrate;
transferring the plurality of light-emitting elements from the second substrate to the third substrate;
forming a second pattern array on a fourth substrate; and

wherein during transferring the plurality of light-emitting elements from the third substrate to the fourth substrate, [[a]] spacer layers on the third substrate [[is]] are aligned with [[a]] plurality of spacer layers on the fourth substrate and plurality of non-aligned spacer layers on the fourth substrate are in between aligned plurality of spacer layers on the fourth substrate and at least one of the plurality of light-emitting elements is transferred between plurality of non-aligned spacer layers on the fourth substrate,
wherein a pitch between the plurality of light-emitting elements on the first substrate is different from a pitch of the first pattern array.

4-6. (Cancelled)

8. (Cancelled)

10-14. (Cancelled)


Allowable Subject Matter
3.	1-3, 7, 9 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least an information processing system, comprising “plurality of spacer layers on the fourth 


The closet prior arts on records are Bibl et al (US 2013/0210194 A1), Liu et al (US 2018/0190876 A1), Chong et al. (US PGPUB 2018/0166429 Al). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices. Furthermore the applicant's arguments have been considered however they are moot due to the application being in conditions for allowance.

Claims 2-3, 7, 9 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897